RODGERS, Presiding Justice
(concurring).
I concur in the opinion in the above case, but I feel that we should make it perfectly clear that before the defendant is required to go forward with proof as to a statutory exemption, the burden of proof rests upon the State of Mississippi to show that the defendant is guilty of doing the acts condemned by the statute. After it has been established that the defendant committed the acts condemned by the statute beyond a reasonable doubt, the defendant may then go forward with proof to show that the condemned acts do not apply to him because of an exemption expressed in the statute. The defendant is never required to prove his innocence.